DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 16-23 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 16-23 are rejected under 35 U.S.C. 112(a) because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention is directed to the treatment of an intrahepatic cholestatic diseases comprising administering (R)-2-(4-((2-ethoxy-3-(4-(trifluoromethyl)phenoxy)propyl)thio)-2-methylphenoxy)acetic acid (aka MBX-8025 or seladelpar), in particular as the L-lysine dehydrate salt (claim 20, drafted independently)  
As disclosed by the Specification, “[i]ntrahepatic cholestatic diseases include, in order of decreasing frequency, primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familial intrahepatic cholestasis (PFIC), and Alagille syndrome (AS)” (Paragraph 0005).  Yet, it is not clear whether this list of intrahepatic cholestatic diseases is intended to be exhaustive or merely representative.  Indeed, an “intrahepatic cholestatic disease” is reasonably understood to further include diseases/conditions including sepsis, granulomatous liver disease, hepatitis, and so on.  Applying the broadest reasonable interpretation, the term intrahepatic cholestatic as recited by the claims is interpreted to embrace primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), progressive familial intrahepatic cholestasis (PFIC), and Alagille syndrome (AS) as well as seases/conditions including sepsis, granulomatous liver disease, hepatitis, and so on.
The nature of treating this broad class of diseases/conditions is extremely complex.
In primary biliary cirrhosis, for example, it is well known that the disease leads to the destruction of the small interlobular bile ducts, resulting in intrahepatic cholestasis, fibrosis and cirrhosis and “UDCA in a dose of 13-15 mg/kg/day is the only therapy for PBC approved by the U.S. Food and Drug Administration” (Lindor et al, Hepatology 50:291-308, 2009 - Page 297, www.patient.info, accessed February 17, 2016).  As discussed by Iwaisako et al (PNAS E1369-E1376, 2012 – provided in Applicant’s IDS submitted 12/21/2020) “[l]iver fibrosis is a common consequence of chronic liver injury”, including PBC, however “there are no specific treatments for liver fibrosis” (Page E1369, Column 1).  And as further discussed by Lindor et al, “UDCA therapy does not improve fatigue, pruritus, associated bone disease, or autoimmune features found in association with PBC” (Page 298, Column 1).  Moreover, “[o]ther drugs have been tested, but none have been found as single agents to be of benefit” (Page 298, Column 1).
As to Alagille syndrome, as indicated by Han (Treatment for Alagille Syndrome Granted Orphan Drug Designation, available online at https://www.empr.com/home/news/humira-approved-for-the-treatment-of-pediatric-uveitis/, 10/17/2018 – provided in Applicant’s IDS submitted 12/21/2020), “[c]urrently, there is no approved treatment for Alagille syndrome”.
The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.”
As discussed above, the treatment of any intrahepatic cholestatic disease would have been recognized as extremely complex.  Indeed, with respect to PBC, only a single agent (i.e., UDCA) has been shown as effective in reducing progression of the disorder if started early.  As discussed above, however, “[o]ther drugs have been tested, but none have been found as single agents to be Lindor et al, Page 298, Column 1).  At the time the invention was made, although the instantly claimed agent MBX-8025, in particular as the L-lysine dehydrate salt, was known to function as a  PPARδ agonist, the agent had never been evaluated for its efficacy in the treatment of PBC.  Significantly, however, Iwaisako et al, investigating the “hepatoprotective and antifibrotic effect of” other PPARδ agonists in “liver injury induced by carbon tetrachloride (CCl4) injections” and “cholestasis-induced liver injury and fibrosis using bile duct ligation for 3 wk” report that only “KD3010, but not the well-validated GW501516” was effective (Abstract).  As stated by Iwaisako et al, “[o]ur study demonstrates that a highly specific PPARδ agonist, KD 3010, showed potent beneficial effects in two models of liver injury and fibrosis, whereas the known PPARδ agonist GW501516 did not affect chronic liver injury… [and] did not affect liver fibrosis” (Page E1374, Column 1).
Similarly, with respect to Alagille syndrome, as noted by Han, “[c]urrently, there is no approved treatment for Alagille syndrome”.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
The Level of Predictability in the Art: Based on the foregoing, it is evident that level of predictability in the art is extremely low.  Indeed, with respect to PBC, only a single agent (i.e., UDCA) has been shown as effective in reducing progression of the disorder if started early; while “[o]ther drugs have been tested, but none have been found as single agents to be of benefit” (Lindor et al, Page 298, Column 1).  And with respect to Alagille syndrome, “[c]urrently, there is no approved treatment for Alagille syndrome” (Han).
Furthermore, with regards to the concept of treating chronic liver disease induced fibrosis using PPARδ agonists, as demonstrated by Iwaisako et al, “a highly specific PPARδ agonist, KD 3010, showed potent beneficial effects in two models of liver injury and fibrosis, whereas the 
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification does not demonstrate that even a single compound is effective in treating any condition whatsoever 
Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.”  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are drawn to the treatment of a variety of related intrahepatic cholestatic diseases.  Yet, as discussed above, the instant Specification does not disclose even a single example of MBX 8025 being effective in the treatment of any intrahepatic cholestatic disease.  As such, the claim is considered to be broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to the treatment of a variety of related intrahepatic cholestatic diseases, in particular progressive familial intrahepatic cholestasis.  Since treating any such disease is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of the claims with respect to the disclosure since the claims are directed to the treatment of any variety of any variety of intrahepatic cholestatic diseases, whereas the instant Specification does not identify even a single example of a disease being treated.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan could not Iwaisako et al, “a highly specific PPARδ agonist, KD 3010, showed potent beneficial effects in two models of liver injury and fibrosis, whereas the known PPARδ agonist GW501516 did not affect chronic liver injury… [and] did not affect liver fibrosis” (Page E1374, Column 1).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,381,181.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘181 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,486,428.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘428 claims are drawn to methods of treating an intrahepatic cholestatic disease (i.e., PBC) by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,616,039
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘039 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,808,436.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘436 claims are drawn to methods of treating an intrahepatic cholestatic disease (i.e., PSC) by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,962,346.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘181 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,220,011.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘01115 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,272,058
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘058 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,478,411.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘411 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,512,622.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘622 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,813,895.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘895 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Claims 1 and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,828,273.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘273 claims are drawn to methods of treating an intrahepatic cholestatic disease by orally administering MBX-8025, including as a salt thereof, once per day in the claimed amounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611